Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because the abstract has some improper spacing or indentation.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2 and 4 contain relative language that must be tied to some specified type of value to have any particular meaning.  For example, claim 2 states: “the second tone is higher” and “the second feedback condition is larger than”.  Claim 4 states: “second feedback condition for the second tone are higher”.  Since the ‘tone’ is not set forth in the claims (as being a density or color hue or some other type of metric), it is impossible to ascertain the meaning, metes and bounds of a relative term such as ‘higher’.  Likewise, since the ‘feedback condition’ is not set forth in the claims (as being a numerical weight, a condition such as temperature or humidity, a signal, a particular type of metric, etc), it is impossible to ascertain the meaning, metes and bounds of a relative term such as ‘higher’ and ‘larger than’.

Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Claim 4 contains the language “second feedback condition for the second tone are higher”.  The subject appears to be singular and the verb appears to be plural.  As a result, it is unclear if the claim is incomplete or strictly has a grammatical error.

Claims 5-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claims 5-9 are rendered indefinite for the following reasons:
Claim 5 recites “an average value of the measurement result”.  Since only one measurement result is claimed as being acquired in claim 1, it is unclear how an average value can be obtained from one result.
Claim 5 is deemed to be incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: a means, method, or structure that would allow the “plurality of values corresponding to each point” to be obtained, recognized or differentiated. 
In claim 5, “each point of the measurement result” is recited, yet the measurement result is never claimed or defined in a manner that discloses a plurality of points.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 7, the limitations state “wherein the controller measures a density distribution”, then proceeds to state “based on the measurement result” in line 7.  Claim 1 discloses “acquire a measurement result”.  While it can be presumed the ‘measurement result’ in claim 7 is referring back to the one in claim 1, the proximity to the measuring operation in claim 7 causes confusion as to which measurement is distinctly being referenced.

Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites “with a corresponding the plurality of feedback conditions”.  This limitation is unclear as to what the applicants are intending and is indefinite because it is unclear if the language is incorrect or incomplete.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 4, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sakurada et al. (US Pub.2019/0163108).
Regarding claim 1, Sakurada et al. (US Pub.2019/0163108) teach an image forming apparatus (fig.2), comprising: an image forming unit (fig.2, #102) that includes: a photosensitive member (fig.2, #120c-120y); a charger that charges the photosensitive member (fig.2, #122c-122y); an exposure light source that exposes the photosensitive member to form an electrostatic latent image on the photosensitive member charged by the charger (fig.2, #101); and a developing sleeve that develops the electrostatic latent image on the photosensitive member (fig.2, #121c-121y), wherein the image forming unit configured to form an image developed on the photosensitive member; a converter configured to convert image data based on a plurality of tone correction conditions corresponding to a plurality of positions in a predetermined direction orthogonal to a rotation direction of the photosensitive member (para.0089,0120, &0136-0143; fig.9&10, direction R->F = direction MS; para.0074); a memory (fig.7, #210) configured to store a plurality of feedback conditions corresponding to a plurality of tones; and a controller 
Regarding claim 3, Sakurada et al. (US Pub.2019/0163108) teach an image forming apparatus wherein the controller is configured to generate the plurality of tone correction conditions by correcting a reference table based on the measurement result and the plurality of feedback conditions (para.0095: correction contents of various image forming conditions are stored in 211 [table]; para.0100: ‘storing the correction result’ in 211 would be updating or correcting what was previously there).
Regarding claim 4, Sakurada et al. (US Pub.2019/0163108) teach an image forming apparatus wherein the test image include a first test image corresponding to the first tone and a second test image corresponding to the second tone (fig.9, #D1-D4; para.0111), and wherein the second feedback condition for the second tone are higher than the first feedback condition for the first tone (fig.10, wherein first tone is D3 or D4 and second is D2 or D1, 50% weighting appears to be higher than 0%).
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ogata et al. (US Pub.2013/0094875) teaches using two light receivers in the sensor, one for black and one for cyan-magenta-yellow because the sensitivity to the different density levels can change and the one receiver is more sensitive to dark colors such as black. 
Yago (US Pub.2017/0293237) teaches detecting density and correcting for sensor output deviations due to changes in temperature.
Suzuki (US Pub.2003/0049039) teaches the equivalency of measuring patch density on a belt, a drum and on a sheet.

Contact Information	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA K ROTH whose telephone number is (571)272-2154.  The examiner can normally be reached on Monday - Friday, 7:30AM-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on 571-272-1674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WALTER L LINDSAY JR/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        




/LKR/
3/12/2021